
  Slovakia 1992 (rev. 2017)
  
  

  
  Subsequently amended 


Preamble


We, the Slovak nation,


bearing in mind the political and cultural heritage of our ancestors and the centuries of experience from the struggles for national existence and our own statehood,


mindful of the spiritual heritage of Cyril and Methodius and the historical legacy of Great Moravia,


recognizing the natural right of nations to self-determination,


together with members of national minorities and ethnic groups living on the territory of the Slovak Republic,


in the interest of lasting peaceful cooperation with other democratic states,


seeking the application of the democratic form of government, guarantees of a free life, development of spiritual culture and economic prosperity,


that is, we, the citizens of the Slovak Republic,


adopt


through our representatives


this Constitution:



CHAPTER ONE



Part One. Basic Provisions



Article 1




1. The Slovak Republic is a sovereign, democratic state governed by the rule of law. It is not linked to any ideology, nor religion.




2. The Slovak Republic recognizes and honors general rules of international law, international treaties by which it is bound and its other international obligations.



Article 2




1. State power originates from citizens, who exercise it through their elected representatives, or directly.




2. State bodies may act only on the basis of the Constitution, within its limits, and to the extent and in a manner which shall be laid down by law.




3. Everyone may do what is not prohibited by law and no one may be forced to do anything that is not prescribed by law.



Article 3




1. The territory of the Slovak Republic is single and indivisible.




2. The borders of the Slovak Republic may be changed only by a constitutional law.



Article 4




1. Raw materials, caves, underground water, natural and thermal springs and streams are the property of the Slovak Republic. The Slovak Republic protects and develops these resources, and makes careful and effective use of mineral resources and natural heritage to the benefit of its citizens and subsequent generations.




2. The transport of water taken from water bodies located within the territory of the Slovak Republic outside the borders of the Slovak Republic by vehicles or pipeline is prohibited. This prohibition does not apply to water intended for personal use, drinking water put into consumer containers within the territory of the Slovak Republic and natural mineral water put into consumer containers within the territory of the Slovak Republic; nor to water provided for humanitarian help or assistance in states of emergency.


Details of conditions for transporting water for personal use or water provided for humanitarian help and assistance in states of emergency shall be stated in a specific Law.



Article 5




1. Conditions for the acquisition and loss of the citizenship of the Slovak Republic shall be laid down by law.




2. No one may be deprived of the citizenship of the Slovak Republic against his will.



Article 6




1. The state language on the territory of the Slovak Republic is the Slovak language.




2. The use of languages other than the state language in official communications shall be laid down by law.



Article 7




1. The Slovak Republic may enter into a state union with other states upon its free decision. The decision on entering into a state union with other states, or on withdrawal from this union, shall be made by a constitutional law which must be confirmed by a referendum.




2. The Slovak Republic may, by an international treaty ratified and promulgated in a manner laid down by law, or on the basis of such treaty, transfer the exercise of a part of its rights to the European Communities and European Union. Legally binding acts of the European Communities and European Union shall have primacy over the laws of the Slovak Republic. Undertaking of legally binding acts that require implementation shall be executed by law or a government ordinance pursuant to Article 120, paragraph 2.




3. The Slovak Republic may, with the aim of maintaining peace, security and democratic order, under the terms laid down by an international treaty, join an organization of mutual collective security.




4. In order for any international treaties on human rights and fundamental freedoms, international political treaties, international treaties of military nature, international treaties establishing the membership of the Slovak Republic in international organizations, international economic treaties of general nature, international treaties whose execution requires a law and international treaties which directly constitute rights or obligations of natural persons or legal persons to be valid, an approval of the National Council of the Slovak Republic is required prior to their ratification.




5. International treaties on human rights and fundamental freedoms, international treaties whose executions does not require a law and international treaties which directly establish rights or obligations of natural persons or legal persons and which were ratified and promulgated in a manner laid down by law shall have primacy over the laws.



Article 7a


The Slovak Republic supports the national awareness and cultural identity of the Slovaks living abroad; it supports their institutions established to achieve this purpose and their relations with the mother country.



Part Two. State symbols



Article 8


The state symbols of the Slovak Republic are the state emblem, the national flag, the state seal and the national anthem.



Article 9




1. The state emblem of the Slovak Republic is a red early Gothic shield featuring a silver double cross erected on the central, slightly raised hill of three blue hills.




2. The national flag of the Slovak Republic consists of three horizontal bands -white, blue and red. The left half of the national flag of the Slovak Republic features the state emblem of the Slovak Republic.




3. The state seal of the Slovak Republic is formed by the state emblem of the Slovak Republic encircled by the inscription "Slovenská republika" [the Slovak Republic].




4. The national anthem of the Slovak Republic consists of the first two stanzas of the song "Nad Tatrou sa blyska" [Lightning Flashes Over the Tatra Mountains].




5. Details on the state symbols and their use shall be laid down by law.



Part Three. Capital of the Slovak Republic



Article 10




1. The capital of the Slovak Republic is Bratislava.




2. The status of Bratislava as the capital of the Slovak Republic shall be laid down by law.



CHAPTER TWO. Basic rights and freedoms



Part One. General Provisions



Article 11


Repealed.



Article 12




1. People are free and equal in dignity and in rights. Basic rights and freedoms are inviolable, inalienable, imprescriptible, and indefeasible.




2. Basic rights and freedoms on the territory of the Slovak Republic are guaranteed to everyone regardless of sex, race, color of skin, language, faith and religion, political, or other thoughts, national or social origin, affiliation to a nation, or ethnic group, property, descent, or any other status. No one may be harmed, preferred, or discriminated against on these grounds.




3. Everyone has the right to freely decide on his nationality. Any influence on this decision and any form of pressure aimed at suppressing of anyone’s nationality are forbidden.




4. No one may be harmed in his rights for exercising of his basic rights and freedoms.



Article 13




1. Duties may be imposed







a.
by law or on the basis of a law, within its limits, and while complying with basic rights and freedoms,






b.
by international treaty pursuant to Article 7, paragraph 4 which directly establishes rights and obligations of natural persons or legal persons, or






c.
by government ordinance pursuant to Article 120, paragraph 2.






2. Limits to basic rights and freedoms may be set only by law under conditions laid down in this Constitution.




3. Legal restrictions of basic rights and freedoms must apply equally to all cases which meet prescribed conditions.




4. When restricting basic rights and freedoms, attention must be paid to their essence and meaning.


These restrictions may only be used for the prescribed purpose.



Part Two. Basic Human Rights and Freedoms



Article 14


Everyone can have rights.



Article 15




1. Everyone has the right to life. Human life is worthy of protection already before birth.




2. No one may be deprived of life.




3. Capital punishment is not permitted.




4. It is not a violation of rights under this article, if someone is deprived of life as a result of an action that is not deemed criminal under the law.



Article 16




1. The inviolability of the person and its privacy is guaranteed. It may be limited only in cases laid down by law.




2. No one may be tortured, or subjected to cruel, inhuman, or humiliating treatment or punishment.



Article 17




1. Personal freedom is guaranteed.




2. No one may be prosecuted or deprived of freedom other than for reasons and in a manner which shall be laid down by law. No one may be deprived of freedom solely because of his inability to fulfil a contractual obligation.




3. A person accused or suspected of a criminal act may be detained only in the cases specified by the law. The detained person must be immediately informed of the reasons for detention, questioned and either freed or handed over for trial within 48 hours, in cases of criminal offences of terrorism within 96 hours. The judge must interrogate the detained person within 48 hours and in cases of particularly serious criminal acts within 72 hours, and must decide whether to detain or free the person.




4. An accused person may be arrested only on the basis of a written, substantiated order of a judge. The arrested person must be handed over to the court within 24 hours. The judge must question the arrested person and decide on his custody or release within 48 hours and in particularly serious crimes within 72 hours from the hand over.




5. A person may be taken into custody only for reasons and for a period laid down by law and on the basis of a court ruling.




6. The law shall lay down in which cases a person can be admitted to, or kept in, institutional health care without his consent. Such a measure must be reported within 24 hours to the court which will then decide on this placement within five days.




7. The mental state of a person accused of a criminal act may be examined only on the basis of a written court order.



Article 18




1. No one may be subjected to forced labor, or services.




2. The provision of paragraph 1 does not apply to







a.
work assigned according to law to persons serving a prison sentence or persons serving other sentence substituting a prison sentence,






b.
military service or other service laid down by law in lieu of compulsory military service,






c.
services required on the basis of the law in the event of natural disasters, accidents, or other dangers posing a threat to life, health, or property of great value,






d.
activities prescribed by law to protect life, health, or the rights of others,






e.
small community services on the basis of the law.





Article 19




1. Everyone has the right to the preservation of human dignity, personal honor, reputation and the protection of good name.




2. Everyone has the right to protection against unauthorized interference in private and family life.




3. Everyone has the right to protection against unauthorized collection, publication, or other misuse of personal data.



Article 20




1. Everyone has the right to own property. The ownership right of all owners has the same legal content and protection. Property acquired in any way which is contrary to the legal order shall not enjoy such protection.




2. The law shall lay down which property, other than property specified in Article 4 of this Constitution, necessary to ensure the needs of society, national food self-sufficiency, the development of the national economy and public interest, may be owned only by the state, municipality, or designated individuals or legal persons. The law may also lay down that certain things may be owned only by citizens or legal persons resident in the Slovak Republic.




3. Ownership is binding. It may not be misused to the detriment of the rights of others, or in contravention with general interests protected by law. The exercising of the ownership right may not harm human health, nature, cultural monuments and the environment beyond limits laid down by law.




4. Expropriation or enforced restriction of the ownership right is possible only to the necessary extent and in the public interest, on the basis of law and for adequate compensation.




5. Other interference with property rights may be permitted only in the case of property acquired in an illegal manner or from illegal earnings, and if it is necessary in a democratic society in the interests of national security, preservation of public order, good morals or the rights and freedoms of others. Conditions shall be stipulated by law.



Article 21




1. A person's home is inviolable. It may not be entered without the resident's consent.




2. A house search is admissible only in connection with criminal proceedings and only on the basis of a written, substantiated order of the judge. The method of carrying out a house search shall be laid down by law.




3. Other infringements upon the inviolability of one's home may be permitted by law only if it is necessary in a democratic society in order to protect people's lives, health, or property, to protect the rights and freedoms of others, or to prevent a serious threat to public order. If the home is used also for business, or to perform other economic activity, such infringements may be permitted by law also when this is necessary in the discharge of the tasks of public administration.



Article 22




1. The privacy of letters and secrecy of mailed messages and other written documents and the protection of personal data is guaranteed.




2. No one may violate the privacy of letters and the secrecy of other written documents and records, whether they are kept in privacy, or sent by mail or in any other way, with the exception of cases which shall be laid down by law. Equally guaranteed is the secrecy of messages conveyed by telephone, telegraph, or other similar means.



Article 23




1. Freedom of movement and right of abode are guaranteed.




2. Everyone who is rightfully staying on the territory of the Slovak Republic has the right to freely leave this territory.




3. Freedoms under paragraphs 1 and 2 may be restricted by law, if it is necessary for the security of the state, to maintain public order, protect the health and the rights and freedoms of others, and, in designated areas, also in the interest of environmental protection.




4. Every citizen has the right to freely enter the territory of the Slovak Republic. A citizen may not be forced to leave the homeland and may not be deported.




5. A foreign national may be deported only in cases laid down by law.



Article 24




1. The freedoms of thought, conscience, religious creed and faith are guaranteed. This right also encompasses the possibility to change one's religious creed, or faith. Everyone has the right to be without religious creed. Everyone has the right to publicly express his thoughts. religious creed. Everyone has the right to publicly express his thoughts.




2. Everyone has the right to freely express religion, or faith alone or together with others, privately or publicly, by means of religious services, religious acts, by observing religious rites, or to participate in the teachings thereof.




3. Churches and religious communities administer their own affairs, in particular, they constitute their own bodies, appoint their clergymen, organize the teaching of religion, and establish religious orders and other church institutions independently of state bodies.




4. Conditions for exercising of rights under paragraphs 1 to 3 may be limited only by law, if such a measure is necessary in a democratic society to protect public order, health, morals, or the rights and freedoms of others.



Article 25




1. The defense of the Slovak Republic is a duty and a matter of honor for citizens. The law shall lay down the scope of the compulsory military service.




2. No one may be forced to perform military service if it is against his conscience or religious creed.


Details will be laid down by law.



Part Three. Political Rights



Article 26




1. The freedom of speech and the right to information are guaranteed.




2. Everyone has the right to express his views in word, writing, print, picture, or other means as well as the right to freely seek out, receive, and spread ideas and information without regard for state borders.


The issuing of press is not subject to approval procedures. Enterprise in the fields of radio and television may be subject to the awarding of an approval from the state. The conditions shall be laid down by law.




3. Censorship is banned.




4. The freedom of speech and the right to seek out and disseminate information may be restricted by law, if such a measure is necessary in a democratic society to protect the rights and freedoms of others, state security, public order, or public health and morals.




5. Public authority bodies are obliged to provide information on their activities in an appropriate manner and in the state language. The conditions and manner of execution shall be laid down by law.



Article 27




1. The right of petition is guaranteed. Everyone has the right, alone or with others, to address requests, proposals, and complaints to state bodies and territorial self-administration bodies in matters of public or other common interest.




2. A petition may not call for the violation of basic rights and freedoms.




3. A petition must not interfere with the independence of a court.



Article 28




1. The right to peaceful assemble is guaranteed.




2. Conditions for exercising this right shall be laid down by law in the event of assemblies in public places, if such a measure is necessary in a democratic society to protect the rights and freedoms of others, public order, health and morals, property, or the security of the state. An assembly may not be made conditional on the issuance of an authorization by a state administration body.



Article 29




1. The right to freely associate is guaranteed. Everyone has the right to associate with others in clubs, societies, or other associations.




2. Citizens have the right to establish political parties and political movements and to associate in them.




3. The exercising of rights under paragraphs 1 and 2 may be restricted only in cases laid down by law, if it is necessary in a democratic society for reasons of state security, to protect public order, to prevent criminal acts, or to protect the rights and freedoms of others.




4. Political parties and political movements, as well as clubs, societies, or other associations are separated from the state.



Article 30




1. Citizens have the right to participate in the administration of public affairs either directly or through the free election of their representatives. Foreigners with a permanent residence on the territory of the Slovak Republic have the right to vote and be elected in the self-administration bodies of municipalities and self-administration bodies of superior territorial units.




2. Elections must be held within deadlines not exceeding the regular electoral period as laid down by law.




3. The right to vote is universal, equal, and direct and is exercised by means of secret ballot. Conditions for exercising the right to vote shall be laid down by law.




4. Citizens have access to elected and other public posts under equal conditions.



Article 31


The legal regulation of all political rights and freedoms and their interpretation and use must enable and protect a free competition of political forces in a democratic society.



Article 32


Citizens have the right to put up resistance against anyone who would eliminate the democratic order of basic human rights and freedoms listed in this Constitution, if the activity of constitutional bodies and the effective use of legal means are rendered impossible.



Part Four. The Rights of National Minorities and Ethnic Groups



Article 33


Membership in any national minority, or ethnic group, must not be to anyone's detriment.



Article 34




1. The comprehensive development of citizens belonging to national minorities or ethnic groups in the Slovak Republic is guaranteed, particularly the right to develop their own culture together with other members of the minority or ethnic group, the right to disseminate and receive information in their mother tongue, the right to associate in national minority associations, and the right to establish and maintain educational and cultural institutions. Details shall be laid down by law.




2. In addition to the right to master the state language, citizens belonging to national minorities, or ethnic groups, also have, under conditions defined by law, a guaranteed







a.
right to education in their own language,






b.
right to use their language in official communications,






c.
right to participate in the decisions on affairs concerning national minorities and ethnic groups.






3. The exercise of the rights of citizens belonging to national minorities and ethnic groups that are guaranteed in this Constitution may not lead to jeopardizing of the sovereignty and territorial integrity of the Slovak Republic, and to discrimination against its other inhabitants.



Part Five. Economic, social, and cultural rights



Article 35




1. Everyone has the right to a free choice of profession and to training for it, as well as the right to engage in entrepreneurial or other gainful activity.




2. Conditions and restrictions with regard to the execution of certain professions or activities may be laid down by law.




3. Citizens have the right to work. The state shall materially and to an appropriate extent provide for citizens who are unable to exercise this right through no fault of their own. The conditions shall be laid down by law.




4. A different regulation of rights listed under paragraphs 1 to 3 may be laid down by law for foreign nationals.



Article 36


Employees have the right to just and satisfying working conditions. The law guarantees, above all







a.
the right to remuneration for work done, sufficient to ensure them a dignified standard of living,






b.
protection against arbitrary dismissal and discrimination at the work place,






c.
labor safety and the protection of health at work,






d.
the longest admissible working time,






e.
adequate rest after work,






f.
the shortest admissible period of paid leave,






g.
the right to collective bargaining.





Article 37




1. Everyone has the right to freely associate with others in order to protect his economic and social interests.




2. Trade union organizations are established independently of the state. It is inadmissible to limit the number of trade union organizations, as well as to give some of them a preferential status in an enterprise or a branch of the economy.




3. The activity of trade union organizations and the founding and operation of other associations protecting economic and social interests can be restricted by law, if such measure is necessary in a democratic society to protect the security of the state, public order, or the rights and freedoms of others.




4. The right to strike is guaranteed. The conditions shall be laid down by law. Judges, prosecutors, members of the armed forces and armed corps, and members and employees of the fire and rescue brigades do not have this right.



Article 38




1. Women, minors, and persons with impaired health are entitled to an enhanced protection of their health at work, as well as to special working conditions.




2. Minors and persons with impaired health are entitled to special protection in labor relations as well as to assistance in professional training.




3. Details concerning rights listed in paragraphs 1 and 2 shall be laid down by law.



Article 39




1. Citizens have the right to adequate material provision in old age, in the event of work disability, as well as after losing their provider.




2. Everyone who is in material need is entitled to assistance necessary to ensure basic living conditions.




3. Details concerning rights listed in paragraphs 1 and 2 shall be laid down by law.



Article 40


Everyone has a right to the protection of health. Based on public insurance, citizens have the right to free health care and to medical supplies under conditions which shall be laid down by law.



Article 41




1. Marriage is a unique union between a man and a woman. The Slovak Republic comprehensively protects and cherishes marriage for its own good.




2. Special care, protection in labor relations, and adequate working conditions are guaranteed to a woman during the period of pregnancy.




3. Children born in and out of wedlock enjoy equal rights.




4. Child care and upbringing are the rights of parents; children have the right to parental care and upbringing. Parents' rights can be restricted and minors can be separated from their parents against their will only by a court ruling on the basis of law.




5. Parents caring for children are entitled to assistance from the state.




6. Details concerning rights under paragraphs 1 to 5 shall be laid down by law.



Article 42




1. Everyone has the right to education. School attendance is compulsory. Its period and age limit shall be laid down by law.




2. Citizens have the right to free education at primary and secondary schools and, depending on their abilities and society's resources, also at higher educational establishments.




3. Schools other than state schools may be established, and teaching in them provided, only under conditions laid down by law; education in such schools may be provided for a payment.




4. A law shall lay down conditions under which citizens are entitled to assistance from the state in their studies.



Article 43




1. Freedom of scientific research and in art is guaranteed. The rights to the results of creative intellectual activity are protected by law.




2. The right of access to the cultural heritage is guaranteed under conditions laid down by law.



Part Six. The Right to the Protection of the Environment and the Cultural Heritage



Article 44




1. Everyone has the right to a favorable environment.




2. Everyone is obliged to protect and enhance the environment and the cultural heritage.




3. No one may endanger, or damage the environment, natural resources, and the cultural heritage beyond the extent laid down by law.




4. The state looks after a cautious use of natural resources, protection of agricultural and forest land, ecological balance, and effective environmental care, and provides for the protection of specified species of wild plants and animals.




5. Agricultural and forest land are non-renewable natural resources and enjoy special protection by the state and society.




6. The details of the rights and obligations according to paragraphs 1 to 5 shall be laid down by law.



Article 45


Everyone has the right to timely and complete information about the state of the environment and about the causes and consequences of its condition.



Part Seven. The right to judicial and other legal protection



Article 46




1. Everyone may claim his right in a manner laid down by law in an independent and impartial court and, in cases laid down by law, at another body of the Slovak Republic.




2. Anyone who claims to have been deprived of his rights by a decision of a public administration body may turn to the court to have the lawfulness of such decision reexamined, unless laid down otherwise by law. The reexamination of decisions concerning basic rights and freedoms may not, however, be excluded from the court's authority.




3. Everyone is entitled to compensation for damage incurred as a result of an unlawful decision by a court, or another state or public administration body, or as a result of an incorrect official procedure.




4. Conditions and details concerning judicial and other legal protection shall be laid down by law.



Article 47




1. Everyone has the right to refuse to testify if, by doing so, he might bring on the risk of criminal prosecution of himself or a close person.




2. Everyone has the right to legal assistance in court proceedings, or proceedings before other state or public administration bodies from the start of the proceedings, under conditions laid down by law.




3. All participants are equal in proceedings according to paragraph 2.




4. Anyone who declares that he does not have a command of the language in which the proceedings under paragraph 2 are conducted has the right to an interpreter.



Article 48




1. No one must be removed from his assigned judge. The jurisdiction of the court shall be laid down by law.




2. Everyone has the right to have his case tried in public, without undue delay, and in his presence and to deliver his opinion on all pieces of evidence. The public can be excluded only in cases laid down by law.



Article 49


Only the law shall lay down which conduct constitutes a criminal act, and what punishment, or other forms of deprivation of rights, or property, may be imposed for its commitment.



Article 50




1. Only the court decides on guilt and punishment for criminal acts.




2. Everyone against whom a criminal proceeding is conducted is considered innocent until the court establishes his guilt by a legally valid verdict.




3. The accused has the right to be granted the time and opportunity to prepare his defense, and to defend himself either alone or through a defense counsel.




4. The accused has the right to refuse to testify; this right may not be denied in any way.




5. No one may be criminally prosecuted for an act for which he has already been sentenced, or of which he has already been acquitted. This principle does not rule out the application of extraordinary remedies in compliance with the law.




6. Whether any act is criminal is assessed, and punishment is determined, in accordance with the law valid at the time when the act was committed. A more recent law is applied, if it is more favorable for the perpetrator.



Part Eight. Common provisions for chapters one and two



Article 51




1. The rights listed under Article 35, Article 36, Article 37, paragraph 4, Articles 38 to 42, and Articles 44 to 46 of this Constitution can be claimed only within the limits of the laws that execute those provisions.




2. The conditions and scope of limitations of the basic rights and freedoms during war, under the state of war, martial state and state of emergency shall be laid down by the constitutional law.



Article 52




1. Wherever the term "citizen" is used in Chapters One and Two of this Constitution, this is understood to mean a citizen of the Slovak Republic.




2. Foreign nationals enjoy in the Slovak Republic basic human rights and freedoms guaranteed by this Constitution, unless these are expressly granted only to citizens.




3. Wherever the term "citizen" is used in previous legal regulations, this is understood to mean every person, wherever this concerns the rights and freedoms that this Constitution extends regardless of citizenship.



Article 53


The Slovak Republic grants asylum to foreign nationals persecuted for upholding political rights and freedoms. Asylum may be denied to those who acted in violation of basic human rights and freedoms.


Details shall be laid down by law.



Article 54


The law may restrict the right of judges and prosecutors to engage in entrepreneurial and other business activity and the right listed under Article 29, paragraph 2; the right of employees of state administration bodies and territorial self-administration bodies in designated functions listed also under Article 37, paragraph 4; and the rights of members of armed forces and armed corps listed also under Articles 27 and 28, if these are related to the execution of their duties. The law may restrict the right to strike for persons in professions that are vital for the protection of life and health.



CHAPTER THREE



Part One. The Economy of the Slovak Republic



Article 55




1. The economy of the Slovak Republic is based on the principles of a socially and ecologically oriented market economy.




2. The Slovak Republic protects and promotes economic competition. Details shall be laid down by law.



Article 56




1. The National Bank of Slovakia is an independent central bank of the Slovak Republic. The National Bank of Slovakia may within its competence issue generally binding regulations, if so authorized by law.




2. The supreme managing body of the National Bank of Slovakia is the Bank Council of the National Bank of Slovakia.




3. The details pursuant to paragraphs 1 and 2 shall be laid down by law.



Article 57


The Slovak Republic is a customs territory.



Article 58




1. The financial management of the Slovak Republic is administered by its state budget. The state budget is adopted by means of a law.




2. State budget revenues, the procedures of budget management and the relationship between the state budget and the budgets of territorial units shall be laid down by law.




3. Special-purpose state funds linked to the state budget of the Slovak Republic are established by law.



Article 59




1. There are state and local taxes and fees.




2. Taxes and fees may be levied by law or on the basis of a law.



Part Two. Supreme Audit Office of the Slovak Republic



Article 60




1. The Supreme Audit Office of the Slovak Republic is an independent body carrying out control of the management of







a.
budgetary resources approved under the law by the National Council of the Slovak Republic or government,






b.
property, property rights, funds, obligations and claims of state, public institutions and the National Property Fund of the Slovak Republic, municipalities, superior territorial units, legal persons with ownership interest of the state, legal persons with ownership interest of public institutions, legal persons with ownership interest of the National Property Fund of the Slovak Republic, legal persons with ownership interest of municipalities, legal persons with ownership interest of superior territorial units, legal persons established by municipalities, or legal persons established by superior territorial units,






c.
property, property rights, funds and claims that were granted to the Slovak Republic, legal persons or natural persons within the framework of development programs, or for other similar reasons from abroad,






d.
property, property rights, funds, obligations and claims for which the Slovak Republic undertook the guarantee,






e.
property, property rights, funds, obligations and claims of legal persons carrying out activities in the public interest.






2. The control power of the Supreme Audit Office shall apply to the extent specified in paragraph 1 to







a.
the Government of the Slovak Republic, ministries and other central bodies of state administration of the Slovak Republic and bodies subordinated to them,






b.
state bodies, as well as legal persons that were founded or established by central bodies of state administration or other state bodies,






c.
municipalities and superior territorial units, legal persons established by municipalities, legal persons established by superior territorial units, legal persons with ownership interest of municipalities and legal persons with ownership interest of superior territorial units,






d.
special-purpose state funds, public institutions established by law, legal persons with ownership interest of public institutions, legal persons with ownership interest of the state,






e.
the National Property Fund of the Slovak Republic, legal persons with a specified ownership interest of the National Property Fund of the Slovak Republic,






f.
natural persons and legal persons.





Article 61




1. The Supreme Audit Office is headed by a chairman. The chairman and deputy chairmen of the Supreme Audit Office are elected and recalled by the National Council of the Slovak Republic.




2. Any citizen of the Slovak Republic who may be elected to the National Council of the Slovak Republic may be elected chairman and deputy chairman of the Supreme Control Office.




3. The same person may be elected chairman and deputy chairman of the Supreme Audit Office for a maximum of two consecutive seven-year terms.




4. The office of a chairman and deputy chairman of the Supreme Audit Office is incompatible with an office in any other body of the public authority, employment, or similar labor relation, business activities, membership in a management or supervisory body of a legal person carrying out business activities, or with any other economic or for-profit activity, except for administration of own property, scientific, pedagogical, literary, or artistic activity.



Article 62


The Supreme Audit Office submits reports on the results of its audits to the National Council of the Slovak Republic at least once a year and whenever requested to do so by the National Council of the Slovak Republic.



Article 63


The status, powers, internal organizational structure and basic rules of the control activity of the Supreme Audit Office shall be laid down by law.



CHAPTER FOUR. Territorial Self-Administration



Article 64


A municipality is the basic element of territorial self-administration. Territorial self-administration comprises a municipality and superior territorial unit.



Article 64a


A municipality and superior territorial unit are independent territorial and administrative units of the Slovak Republic comprising persons who are permanently resident on its territory. Details shall be laid down by law.



Article 65




1. A municipality and superior territorial unit are legal persons that, under conditions laid down by law, independently manage own property and financial resources.




2. A municipality and superior territorial unit finance their needs primarily from their own revenues, as well as from state subsidies. The law shall lay down which taxes and fees are municipalities’ revenue and which taxes and fees are revenue of superior territorial unit. State subsidies may be claimed only within the limits of the law.



Article 66




1. A municipality has the right to associate with other municipalities in order to provide for the matters of common interest; a superior territorial unit has the same right to associate with other superior territorial units. Conditions shall be laid down by law.




2. Uniting, splitting, or dissolution of a municipality will be regulated by law.



Article 67




1. The territorial self-administration is performed at meetings of municipality residents, by a local referendum, by a referendum on the territory of a superior territorial unit, by the municipality bodies or the bodies of a superior territorial unit. The manner of execution of the local referendum and the referendum on the territory of a superior territorial unit shall be laid down by law.




2. Duties and restrictions relating to execution of the territorial self-administration may be imposed upon a municipality and superior territorial unit by law and on the basis of an international treaty pursuant to Article 7, paragraph 5.




3. The state may intervene in activities of a municipality and a superior territorial unit only in a manner laid down by law.



Article 68


A municipality and a superior territorial unit may issue generally binding ordinances in the matters of local self-administration and in order to provide for the tasks ensuing for the self-administration from the law.



Article 69




1. Municipality bodies are







a.
the municipal council,






b.
the mayor of a municipality.






2. The municipal council is composed of the municipal council deputies. The deputies are elected for a four-year term by citizens of the municipality with permanent residence on its territory. Elections of deputies are held by secret ballot, on the basis of a general, equal, and direct right to vote.




3. The mayor of a municipality is elected for a four-year term by citizens of the municipality with permanent residence on its territory by secret ballot, on the basis of a general, equal, and direct right to vote. The mayor of a municipality constitutes the municipality's executive body. He executes municipality administration and represents the municipality outwardly. The reasons and manner of mayor’s removal prior to expiry of the term shall be laid down by law.




4. Territorial self-administration bodies are







a.
council of the territorial self-administration unit,






b.
chairman of the territorial self-administration unit,






5. The territorial self-administration council is composed of deputies to the territorial self-administration council. The deputies are elected for a four-year term by citizens the territorial self-administration unit with permanent residence on its territory. Elections of deputies are held by secret ballot, on the basis of a general, equal, and direct right to vote.




6. The chairman of the territorial self-administration unit is elected for a four-year term by citizens of the municipality with permanent residence on its territory by secret ballot, on the basis of a general, equal, and direct right to vote. The reasons and manner of chairman’s removal prior to expiry of the term shall be laid down by law. The chairman the territorial self-administration unit constitutes the municipality's executive body. He executes municipality administration and represents the municipality outwardly.



Article 70


The prerequisites for a municipality to be declared a town, and the method of doing so, shall be laid down by law, which will also designate the names of town bodies.



Article 71




1. The execution of designated tasks of local state administration can be transferred by law to the municipality and superior territorial unit. The cost of the execution of state administration transferred in this manner will be covered by the state.




2. In executing state administration, the municipality and superior territorial unit may, on the basis of the law and within its limits, issue ordinances that are generally binding within its area of jurisdiction, if empowered to do so by the law. The execution of state administration transferred to the municipality, or superior territorial unit by law is governed and controlled by the Government. Details shall be laid down by law.



CHAPTER FIVE. Legislative Power



Part One. The National Council of the Slovak Republic



Article 72


The National Council of the Slovak Republic is the sole constitutional and legislative body of the Slovak Republic.



Article 73




1. The National Council of the Slovak Republic has 150 Members of Parliament elected for a four-year period.




2. Members of Parliament are representatives of citizens. They execute their mandate personally according to their conscience and conviction and are not bound by orders.



Article 74




1. Members of Parliament are elected by secret ballot in general, equal, and direct elections.




2. A citizen who has the right to vote, has reached the age of 21 and has permanent residence on the  territory of the Slovak Republic may be elected a Member of Parliament.




3. Details on the election of Members of Parliament shall be laid down by law.



Article 75




1. A Member of Parliament is sworn in at the first meeting of the National Council of the Slovak Republic in which he participates, by taking the following oath:


"I swear on my honor and conscience to be faithful to the Slovak Republic. I will discharge my duties in the interest of its citizens. I will uphold the Constitution and other laws and work toward their implementation into life."




2. Refusing to take this oath, or taking it with reservations, results in the loss of mandate.



Article 76


The validity of the election of Members of Parliament is verified by the National Council of the Slovak Republic.



Article 77




1. The post of a Member of Parliament is incompatible with the post of judge, prosecutor, public defender of rights, member of the Armed Forces, member of Armed Corps and member of the European Parliament.




2. If a Member of Parliament is appointed member of the Government of the Slovak Republic, his mandate as a Member of Parliament does not terminate while he executes the government post, it is just not exercised.



Article 78




1. A Member of Parliament may not be prosecuted for his voting in the National Council of the Slovak Republic, or its bodies; this applies also after the termination of his mandate.




2. For statements made in the National Council of the Slovak Republic, or its body, while discharging the function of a Member of Parliament, a Member of Parliament may not be criminally prosecuted; this applies also after the termination of his mandate. A Member of Parliament is subject to the disciplinary powers of the National Council of the Slovak Republic.




3. No Member of Parliament shall be taken into custody without the consent of the National Council of the Slovak Republic.




4. If a Member of Parliament is caught and arrested while committing a criminal offence, the competent body shall be obliged to notify immediately the President of the National Council of the Slovak Republic and the Chairman of the Mandate and Immunity Committee of the National Council of the Slovak Republic. If the Mandate and Immunity Committee of the National Council of the Slovak Republic does not subsequently approve the arrest, the Member of Parliament must be released immediately.




5. If a Member of Parliament is in custody, his mandate does not terminate, it is only not exercised.



Article 79


A Member of Parliament may refuse to testify in matters about which he learned while discharging his office, even after he ceases to be a Member of Parliament.



Article 80




1. A Member of Parliament may address an interpellation to the Government of the Slovak Republic, a member of the Government of the Slovak Republic, or the head of another central body of state administration concerning matters within their jurisdiction. The Member of Parliament must receive a reply within 30 days.




2. The reply to interpellations is followed by a debate in the National Council of the Slovak Republic on the subject, which may be tied with a vote of confidence.



Article 81


A Member of Parliament may surrender the mandate by a personal statement at the session of the National Council of the Slovak Republic. If serious circumstances prevent him from doing that, he may do so in writing in the hands of the Speaker of the National Council of the Slovak Republic, in which case the mandate of the Member of Parliament terminates on the day of delivery of the written decision of surrendering the mandate to the Speaker of the National Council of the Slovak Republic.



Article 81a


The mandate of a Member of Parliament shall terminate by







a.
expiry of the term,






b.
surrendering of the mandate,






c.
loss of eligibility for election,






d.
dissolution of the National Council of the Slovak Republic,






e.
rise of incompatibility pursuant to Article 77, paragraph 1,






f.
on the day the court decision becomes effective by which a Member of Parliament was sentenced for a deliberate criminal act, or by which a Member of Parliament was sentenced for a criminal act and the court did not rule in his case on a conditional suspended execution of the prison sentence.





Article 82




1. The National Council of the Slovak Republic holds permanent sessions.




2. The constituent meeting of the National Council of the Slovak Republic is called by the President of the Slovak Republic within 30 days after the announcement of election results. If he fails to do so, the National Council of the Slovak Republic convenes on the 30th day after the announcement of the election results.




3. The National Council of the Slovak Republic may interrupt its session by means of a resolution. The length of interruption must not exceed four months in a year. During interruption, the Speaker, deputy speakers, and bodies of the National Council of the Slovak Republic execute their powers.




4. While the session is interrupted, the Speaker of the National Council of the Slovak Republic may convene a meeting of the National Council of the Slovak Republic even prior to the set date. He will do so whenever requested by the Government of the Slovak Republic or at least one-fifth of the Members of Parliament.




5. The session of the National Council of the Slovak Republic ends with the expiration of the electoral term or with its dissolution.



Article 83




1. Meetings of the National Council of the Slovak Republic are called by its Speaker.




2. The Speaker of the National Council of the Slovak Republic shall convene a meeting of the National Council of the Slovak Republic also when requested to do so by at least one-fifth of its Members of Parliament. In that case he will convene a meeting within seven days.




3. Meetings of the National Council of the Slovak Republic are public.




4. Non-public meetings can be held only in cases laid down by law or on the basis of a decision by three-fifths of all Members of Parliament of the National Council of the Slovak Republic.



Article 84




1. The National Council of the Slovak Republic has a quorum if more than one-half of all its Members of Parliament are present.




2. For a resolution of the National Council of the Slovak Republic to be valid, it must be passed by more than one-half of the Members of Parliament present, unless laid down otherwise by this Constitution.




3. In order to approve an international treaty stipulated in Article 7, paragraphs 3 and 4 and adopt a bill returned by the President of the Slovak Republic pursuant to Article 102, letter o), a consent of more than one-half of all Members of Parliament is required.




4. The consent of a three-fifths majority of all Members of Parliament shall be required for adopting or amending the Constitution or a constitutional law, for approving an international treaty according to Art. 7 par. 2, for adopting a resolution on plebiscite on the recall of the President of the Slovak Republic, for impeaching the President, and for declaring war on another state.



Article 85


At the request of the National Council of the Slovak Republic, or its body, a member of the Government of the Slovak Republic, or head of another body of state administration, must participate in its meeting or in the meeting of its body.



Article 86


The power of the National Council of the Slovak Republic comprises, above all:







a.
deciding upon the Constitution and constitutional and other laws and controlling compliance with them,






b.
approving by means of a constitutional law a treaty on the Slovak Republic's entering into a union with  other states and on its abrogation of such a treaty,






c.
deciding on proposals to call a referendum,






d.
expressing consent, prior to ratification, with the international treaties on human rights and fundamental freedoms, international political treaties, international treaties of military nature, international treaties establishing membership of the Slovak Republic in international organizations, international economic treaties of a general nature, international treaties whose execution requires the enactment of a law, as well as with international treaties that directly establish rights or obligations of natural persons or legal persons, and at the same time making determination if these are international treaties stipulated in Article 7, paragraph 5,






e.
establishing ministries and other state administration bodies by means of law,






f.
discussing the policy statement of the Government of the Slovak Republic, controlling the Government's activity and passing a vote of confidence in the Government or its members,






g.
approving the state budget, checking on its fulfillment and approving the state closing account,






h.
discussing basic domestic, international, economic, social, and other political issues,






i.
adopting resolutions annulling a presidential decision under Article 102 par. 1 subpar. j), if this decision violates the principles of the rule of law and democracy; the adopted resolution shall be generally binding and promulgated in the same manner as is prescribed for the promulgation of laws,






j.
electing and recalling the chairman and deputy chairman of the Supreme Audit Office of the Slovak Republic and three members of the Judicial Council of the Slovak Republic.






k.
deciding on the declaration of war, if the Slovak Republic is attacked, or as a result of commitments arising from international treaties on common defense against aggression, and on peace agreement after the war,






l.
expressing consent to sending armed forces outside the territory of the Slovak Republic, unless it is a case stipulated in Article 119, letter p,






m.
expressing consent with the presence of foreign armed forces on the territory of the Slovak Republic.





Article 87




1. A draft law may be introduced by committees of the National Council of the Slovak Republic, Members of Parliament and the Government of the Slovak Republic.




2. If the President of the Slovak Republic returns a law with comments, the National Council of the Slovak Republic will discuss the constitutional, or other law again and, in the event of its approval, such a law must be promulgated.




3. A law is signed by the President of the Slovak Republic, the Speaker of the National Council of the Slovak Republic and the prime minister of the Slovak Republic. If the National Council of the Slovak Republic, after having discussed the law again, approves the law even despite the comments of the President of the Slovak Republic and the President of the Slovak Republic does not sign the law, the law is promulgated even without the signature of the President of the Slovak Republic.




4. A law becomes valid with its promulgation. Details of promulgation of laws, international treaties and legally binding acts of an international organization pursuant to Article 7, paragraph 2 shall be laid down by law.



Article 88




1. The motion to pass a vote of no-confidence in the Government of the Slovak Republic or a member of it will be discussed by the National Council of the Slovak Republic, if requested by at least one-fifth of its Members of Parliament.




2. The consent of more than one-half of all Members of Parliament is required to pass a vote of no confidence in the Government of the Slovak Republic or a member of it.



Article 88a


The National Council of the Slovak Republic shall discuss the draft resolution annulling presidential decision under Article 102 par. 1 subpar. j) if at least one fifth of its members so request.



Article 89




1. The Speaker of the National Council of the Slovak Republic is elected and recalled by the National Council of the Slovak Republic by secret ballot, by more than one-half of the votes of all Members of Parliament. The Speaker is accountable only to the National Council of the Slovak Republic.




2. The Speaker of the National Council of the Slovak Republic







a.
calls and chairs meetings of the National Council of the Slovak Republic,






b.
signs the Constitution, constitutional laws and other laws,






c.
takes the oath from Members of Parliament of the National Council of the Slovak Republic,






d.
calls elections to the National Council of the Slovak Republic, election of the President of the Slovak Republic and elections to the bodies of territorial self-administration,






e.
calls public voting on recalling of the President of the Slovak Republic,






f.
performs other tasks, if so laid down by law.






3. The Speaker of the National Council of the Slovak Republic remains in office after the election term expires, until the National Council of the Slovak Republic elects a new Speaker.



Article 90




1. The deputy speakers of the National Council of the Slovak Republic act as substitutes for the Speaker. They are elected and recalled by secret ballot by the National Council of the Slovak Republic, by the votes of more than one-half of all Members of Parliament. The deputy speaker of the National Council of the Slovak Republic is accountable to the National Council of the Slovak Republic.




2. The provision of Article 89, paragraph 3 applies also to the deputy speaker of the National Council of the Slovak Republic.



Article 91


The activity of the National Council of the Slovak Republic is managed and organized by the Speaker and deputy speakers.



Article 92




1. The National Council of the Slovak Republic establishes from the ranks of Members of Parliament committees as its bodies having an initiating and control role; it elects their chairmen by secret ballot.




2. The deliberations of the National Council of the Slovak Republic and its committees shall be laid down by law.



Part Two. The Referendum



Article 93




1. A referendum is used to confirm a constitutional law on entering into a union with other states, or on withdrawing from that union.




2. A referendum can be used to decide also on other important issues of public interest.




3. Basic rights and freedoms, taxes, levies and the state budget may not be the subject of a referendum.



Article 94


Every citizen of the Slovak Republic who has the right to vote in elections of the National Council of the Slovak Republic is entitled to participate in the referendum.



Article 95




1. The referendum is called by the President of the Slovak Republic if requested by a petition signed by a minimum of 350,000 citizens, or on the basis of a resolution of the National Council of the Slovak Republic, within 30 days after the receipt of the citizens' petition, or the resolution of the National Council of the Slovak Republic.




2. The President of the Slovak Republic may, before calling a referendum, file with the Constitutional Court of the Slovak Republic a petition for a decision whether the subject of the referendum, which should be called on the basis of a citizens’ petition or a resolution of the National Council of the Slovak Republic pursuant to paragraph 1, is in compliance with the Constitution or a constitutional law. If the President of the Slovak Republic files with the Constitutional Court of the Slovak Republic a petition for a decision whether the subject of the referendum which should be called on the basis of a citizens’ petition or a resolution of the National Council of the Slovak Republic is in compliance with the Constitution or a constitutional act, the period pursuant to paragraph 1 shall not continue from filing of a petition by the President of the Slovak Republic until the decision of the Constitutional Court of the Slovak Republic becomes effective.



Article 96




1. The motion to pass a resolution of the National Council of the Slovak Republic on calling a referendum may be introduced by Members of Parliament, or by the Government of the Slovak Republic.




2. A referendum shall be held within 90 days from the day it was called by the President of the Slovak Republic.



Article 97




1. A referendum may not be held within 90 days prior to elections to the National Council of the Slovak Republic.




2. A referendum may be held on the day of elections to the National Council of the Slovak Republic.



Article 98




1. The results of the referendum are valid if more than one-half of eligible voters participated in it and if the decision was endorsed by more than one half of the participants in the referendum.




2. The proposals adopted in the referendum will be promulgated by the National Council of the Slovak Republic in the same way as it promulgates laws.



Article 99




1. The National Council of the Slovak Republic may amend or annul the result of a referendum by means of a constitutional law no sooner than three years after the result of the referendum came into effect.




2. A referendum on the same issue may be repeated no sooner than three years from the day it was held.



Article 100


A law shall lay down the manner in which the referendum will be carried out.



CHAPTER SIX. Executive Power



Part One. The President of the Slovak Republic



Article 101




1. The President is the head of state of the Slovak Republic. The President represents the Slovak Republic both outwardly and through his decisions ensures due performance of constitutional bodies. The President performs his office according to his/her best conscience and conviction, and is not bound by any orders.




2. The President of the Slovak Republic is elected by the citizens of the Slovak Republic in direct elections by secret ballot for a period of five years. All citizens with the right to vote in the National Council of the Slovak Republic have the right to vote the President.




3. The candidates for President are nominated by no less than 15 Members of Parliament or by the citizens with the right to vote in National Council of the Slovak Republic on the bases of a petition signed by at least 15 000 citizens. The nominations are submitted to the Speaker of the National Council of the Slovak Republic not later than 21 days after the elections have been called.




4. The candidate who gets more than one-half of all valid votes of eligible voters is elected President. If no candidate gets necessary majority of votes by voters, a second ballot is held within 14 days. Those two candidates progress to the second ballot who got the highest number of the valid votes. In the second ballot, that candidate who got the highest number of all valid votes of the participating voters is elected President.




5. If any of the two candidates who got most valid votes in the first ballot ceases to be eligible to by elected President prior to the second ballot, or waives the right to run for the office, the candidate who received in the first ballot the next highest number of votes proceeds to the second ballot. If there are not two candidates for the second ballot, the second ballot will not be held and the Speaker of the National Council of the Slovak Republic will call new elections within seven days so that they are held within 60 days thereof.




6. If there is only one candidate running for the office of the President, the election will take place in a way that a vote will be taken on him; he is elected President if he receives more than one-half of the valid votes from participating voters.




7. The elected candidate assumes the office of the President by taking the oath. He is sworn in before the National Council of the Slovak Republic by the Chairman of the Constitutional Court at noon on the day the former President’s term of office ceases.




8. If the President's term of office terminated early, the elected candidate takes the oath and assumes the office of the President at noon of the following day after the announcement of the election results.




9. The Constitutional Court of the Slovak Republic decides on the constitutionality or lawfulness of the elections.




10. Details of the Presidential elections shall be laid down by law.



Article 102




1. The President







a.
represents the Slovak Republic outwardly and concludes and ratifies international treaties. He may delegate to the Government of the Slovak Republic or, with the Government's consent, to individual members of the Slovak Republic, the conclusion of international treaties,






b.
may file with the Constitutional Court of the Slovak Republic a petition for a decision on the compliance of a concluded international treaty, which requires a consent of the National Council of the Slovak Republic, with the Constitution or a constitutional law,






c.
receives, accredits and recalls chiefs of diplomatic missions,






d.
calls the constituent meeting of the National Council of the Slovak Republic,






e.
may dissolve the National Council of the Slovak Republic if the policy statement of the Government of the Slovak Republic is not approved within six months after its appointment, if the National Council of the Slovak Republic failed to pass within three months a government draft law that the government tied with a vote of confidence, if the National Council of the Slovak Republic was incapacitated to make decisions for more than three months, although the session was not interrupted and during that time it was repeatedly called for sessions, or if the session of the National Council of the Slovak Republic was interrupted for more than permitted by the Constitution. The President may not exercise this right during last six months of his term, during war, state of war, or martial law. The President will dissolve the National Council of the Slovak Republic if in the public voting on removal of the President, the President was not removed.






f.
signs laws,






g.
appoints and recalls the prime minister and other members of the Government of the Slovak Republic, entrusts them with the management of ministries and accepts their resignation. Recalls the prime minister and other members of the Government in the cases listed in Articles 115 and 116,






h.
appoints and recalls the heads of central bodies and higher-level state officials and other officials in cases laid down by law; appoints and recalls university rectors, appoints university professors, appoints and promotes generals,






i.
awards distinctions, unless he empowers another body to do so,






j.
grants amnesty and pardon, lowers punishments imposed by courts in criminal proceedings and nullifies punishments by an individual clemency, or amnesty,






k.
is the supreme commander of the armed forces,






l.
declares war on the basis of a decision of the National Council of the Slovak Republic, if the Slovak Republic is attacked, or as a result of commitments arising from international treaties on common defense against aggression, and concludes peace agreement,






m.
upon the motion of the government of the Slovak Republic may order mobilization of armed forces, declare the state of war, or declare martial law, and the termination thereof.,






n.
calls referendums,






o.
can return to the National Council of the Slovak Republic any laws with comments within 15 days after their approval,






p.
presents to the National Council of the Slovak Republic reports on the state of the Slovak Republic and on important political issues,






r.
has the right to demand reports from the government of the Slovak Republic and its members necessary to perform its tasks,






s.
appoints and recalls the judges of the Constitutional Court of the Slovak Republic, President and Vice-President of the Constitutional Court of the Slovak Republic; takes oath of the judges of the Constitutional Court of the Slovak Republic and the oath of the General Prosecutor,






t.
appoints and recalls judges, Chief Justice and Deputy Chief Justice of the Supreme Court of the Slovak Republic, General Prosecutor and three members of the Judicial Council; takes oath of judges.






u.
shall decide on delegation of powers to the government and give approval for the exercising of its competences in accordance with Article 115.3.






2. President’s decision issued in accordance with Article 102, paragraph 1, letters c) and j), with respect to granting an amnesty, and pursuant to letter k) is valid after it is signed by the Prime Minister of the Slovak Republic or a minister authorized by him; in such cases the Government of he Slovak Republic shall be responsible for the President’s decision.




3. Terms of declaration of war, state of war, martial law, state of emergency and the way of execution of the public power in the time of war, declared state of war, declared state of emergency shall be laid down by a constitutional law.




4. Details of the execution of constitutional powers of the President under paragraph 1 may by laid down by law.



Article 103




1. Any citizen of the Slovak Republic may be elected President who can be elected to the National Council of the Slovak Republic and has reached the age of 40 on the day of elections.




2. The same person can be elected President in no more than two consecutive electoral periods.




3. The election of the President is called by the Speaker of the National Council of the Slovak Republic in a way that the first ballot is held no later than 60 days prior to the end of the acting President's term of office. Should the office of the President become vacant prior to the end of the term of office, the Speaker of the National Council of the Slovak Republic calls the election of a President within seven days in a way that the first ballot is held no later than 60 days after the call thereof.




4. Should a Member of Parliament, member of the Government of the Slovak Republic, judge, prosecutor, member of the armed forces or armed corps, or chairman or deputy chairman of the Supreme Audit Office of the Slovak Republic be elected President, he will cease executing his previous function from the day of his election.




5. The President may not perform any other paid function, profession, or entrepreneurial activity and may not be a member of the body of a legal person engaged in entrepreneurial activity.




6. The President may resign from the office at any time; his term of office ceases on the day of handing  over to the President of the Constitutional Court of the Slovak Republic a written notice of this decision.




7. The President of the Constitutional Court will notify the Speaker of the National Council of the Slovak Republic of the resignation in writing.



Article 104




1. The President is sworn in by the President of the Constitutional Court of the Slovak Republic before the National Council of the Slovak Republic by taking the following oath:


"I promise on my honor and conscience to be faithful to the Slovak Republic. I will dedicate my effort to the well-being of the Slovak nation and the national minorities and ethnic groups living in the Slovak Republic. I will discharge my duties in the interest of citizens and will uphold and defend the Constitution and other laws."




2. Refusing to take this oath, or taking it with reservations, results in the invalidity of the election of the President.



Article 105




1. If no President is elected, or if the office of the President becomes vacant before a new President is elected, or before the newly elected President has been sworn in, or if the President is unable to perform his function for serious reasons, the powers of the President under Article 102, paragraph 1, letters a), b), c), n) and o) fall upon the government of the Slovak Republic. In this period the government can entrust the prime minister with executing some Presidential powers. The supreme command of the armed forces is transferred to the prime minister in this period. The powers of the President under Article 102, paragraph 1, letters d), g), h), l), m), s) and t) fall upon the Speaker of the National Council of the Slovak Republic in this period.




2. If the President is unable to perform his function for more than six months, the Constitutional Court of  the Slovak Republic must declare the office of the President vacant. The terms of office of the acting President ceases as of the day of such declaration.



Article 106




1. The President may be recalled before the termination of the term of office by a public voting. A public voting on recalling of the President is called by the Speaker of the National Council of the Slovak Republic based on the resolution of the National Council of the Slovak Republic adopted by not less than a three-fifths majority of all members of the National Council of the Slovak Republic; he must do so within thirty days from adopting the resolution so that the referendum takes place within 60 days after it has been called.




2. The President is recalled if more than one-half of all eligible voters voted for his recall in the public voting.




3. If the President was not recalled in the public voting, the President will dissolve the National Council of the Slovak Republic within 30 days from the announcement of the public voting results. In such event, a new term of office begins for the President. The Speaker of the National Council of the Slovak Republic will call election in the National Council of the Slovak Republic within seven days from its dissolution.




4. Details of President’s removal shall be laid down by law.



Article 107


The President can be prosecuted only for deliberate violation of the Constitution or high treason. The decision on the indictment against the President is made by the National Council of the Slovak Republic by a three-fifth majority vote of all Members of Parliament. The indictment against the President is filed by the National Council of the Slovak Republic with the Constitutional Court of the Slovak Republic, which decides on the indictment in a plenary meeting. A sentencing decision of the Constitutional Court of the Slovak Republic means the loss of the office of the President and eligibility to run for the office again.



Part Two. The Government of the Slovak Republic



Article 108


The Government of the Slovak Republic is the supreme body of executive power.



Article 109




1. The Government consists of the prime minister, deputy prime ministers and ministers.




2. The execution of the post of a Government member is incompatible with the execution of a mandate of a Member of Parliament, execution of a post in any other public authority body, an employment in a state body, any contract of employment, or similar employment relation, entrepreneurial activity, membership in a management or control body of a legal person engaged in an entrepreneurial activity or another economic or gainful activity, with the exception of the administration of their own property and scientific, teaching, literary, and artistic activity.



Article 110




1. The prime minister is appointed and recalled by the President of the Slovak Republic.




2. Any citizen of the Slovak Republic who can be elected to the National Council of the Slovak Republic can be appointed prime minister.



Article 111


At the proposal of the prime minister, the President of the Slovak Republic appoints and recalls other members of the Government and entrusts them with the management of ministries. The President can appoint as deputy prime minister and minister any citizen who may be elected to the National Council of the Slovak Republic.



Article 112


Members of the Government are sworn in by the President of the Slovak Republic and take the following oath:


"I swear on my honor and conscience to be faithful to the Slovak Republic. I will discharge my duties in the interest of the citizens. I will uphold the Constitution and other laws and work toward their implementation into life."



Article 113


Within 30 days after its appointment, the Government is obliged to appear before the National Council of the Slovak Republic, to present to it its program, and to request the expression of its confidence.



Article 114




1. The Government is accountable for the execution of its duties to the National Council of the Slovak Republic, which can pass a vote of no-confidence in it at any time.




2. The Government can at any time request the National Council of the Slovak Republic to pass a vote of confidence in it.




3. The Government can link the vote on the adoption of a law or on another issue with a vote of confidence in the Government.



Article 115




1. The President of the Slovak Republic shall recall the Government if the National Council of the Slovak Republic passes a vote of no-confidence in it, or if it turns down the Government's request to pass a vote of confidence in it.




2. If the President of the Slovak Republic accepts the Government's resignation, he will entrust it with the execution of its duties until a new Government is appointed.




3. If the President of the Slovak Republic recalls the government in accordance with section (1), then by a decision promulgated in the Collection of Laws, the President shall charge that government with further performing its competences until a new government is appointed, but solely those competences set out in Article 119.a.b.e.f.m.n.o.p.r; in addition, however, the performance of government competences set out in Article 119.m.r requires the prior approval of the President in each individual case.



Article 116




1. A Government member is accountable for the execution of his duties to the National Council of the Slovak Republic.




2. A Government member may submit his resignation to the President of the Slovak Republic.




3. The National Council of the Slovak Republic may pass a vote of no-confidence also in an individual Government member. In this case, the President of the Slovak Republic will recall the Government  member.




4. The proposal to recall a Government member may be submitted to the President of the Slovak Republic also by the prime minister.




5. If the prime minister submits his resignation, the entire Government will submit its resignation.




6. If the National Council of the Slovak Republic passes a vote of no-confidence in the prime minister, the President of the Slovak Republic will recall him. The recalling of the prime minister results in the stepping down of the Government.




7. If the President of the Slovak Republic accepts the resignation of, or recalls, a member of the Government, he will determine which Government member will temporarily be charged with the management of the matters previously administered by the Government member whose resignation he accepted.



Article 117


The Government will always submit its resignation after the constituent meeting of a newly elected National Council of the Slovak Republic; however, the Government executes its duties until a new Government is formed.



Article 118




1. The Government has a quorum if more than one-half of its members are present.




2. Consent of more than one-half of Government members is necessary to pass a Government resolution.



Article 119


The Government as a body decides on







a.
draft laws,






b.
government ordinances,






c.
the Government's program and its fulfillment,






d.
principal measures concerning the implementation of the Slovak Republic's economic and social policy,






e.
drafts of the state budget and the state closing account,






f.
international treaties of the Slovak Republic, the negotiation of which was transferred by the President of the Slovak Republic to the Government.






g.
compliance with the transfer of power to negotiate international treaties under Article 102, paragraph 1, letter a) to its individual members,






h.
filing with the Constitutional Court of the Slovak Republic of a motion to decide on the compliance of a negotiated international treaty for which an approval of the National Council of the Slovak Republic is required with the Constitution and constitutional law.






i.
principal questions of domestic and foreign policy,






j.
submitting a draft law or some other important measure to the public for discussion,






k.
requesting the passing of a vote of confidence,






l.
awarding amnesty for misdemeanors,






m.
appointing and recalling of other state officials in cases specified by law and three members of the Judicial Council of the Slovak Republic,






n.
a proposal for declaration of a state of war, a proposal for ordering a mobilization of armed forces, a proposal for declaration of the martial law and a proposal for their termination, on declaration and termination of the state of emergency,






o.
sending armed forces outside the territory of the Slovak Republic for the purposes of a humanitarian aid, military maneuvers, or peace observation missions, giving consent with the presence of foreign armed forces on the territory of the Slovak Republic for the purposes of humanitarian aid, military maneuvers, or peace observation missions, giving consent with the passing of foreign armed forces through the territory of the Slovak Republic,






p.
sending armed forces outside the territory of the Slovak Republic within commitments ensuing from international treaties on common defense against an attack for no more than 60 days; the Government will forthwith notify the National Council of the Slovak Republic of such decision.






r.
other matters, if laid down by law.





Article 120




1. The Government may issue ordinances in order to execute a law within its limits.




2. If so laid down by law, the government is authorized to issue ordinances in order to execute the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, and to execute international treaties stipulated in Article 7, paragraph 2.




3. Government ordinances are signed by the prime minister.




4. A Government ordinance must be promulgated in a manner which shall be laid down by law.



Article 121


The Government has the right to award amnesty for misdemeanors. Details shall be laid down by law.



Article 122


Central bodies of state administration and local bodies of state administration are established by law.



Article 123


Ministries and other bodies of state administration may, on the basis of laws and within their limits, issue generally binding legal regulations if empowered to do so by law. These generally binding legal regulations are promulgated in a manner which shall be laid down by law.



CHAPTER SEVEN. Judicial Power



Part One. The Constitutional Court of the Slovak Republic



Article 124


The Constitutional Court of the Slovak Republic is an independent judicial body charged with the protection of constitutionality.



Article 125




1. The Constitutional Court decides on the compatibility of







a.
laws with the Constitution, constitutional laws and international treaties to which a consent was given by the National Council of the Slovak Republic and which were ratified and promulgated in a manner laid down by law,






b.
Government ordinances, generally binding legal regulations issued by ministries and other central bodies of the state administration with the Constitution, constitutional laws, international treaties to which a consent was given by the National Council of the Slovak Republic and which were ratified and promulgated in a manner laid down by law; and with laws,






c.
generally binding ordinances pursuant to Article 68 with the Constitution, constitutional laws and international treaties to which a consent was given by the National Council of the Slovak Republic and which were ratified and promulgated as required by law, unless other court is making decision on them,






d.
generally binding legal regulations issued by local state administration bodies and generally binding ordinances issued by local self administration bodies issued pursuant to Article 71, paragraph 2 with the Constitution, constitutional laws and international treaties to which a consent was given by the National Council of the Slovak Republic and which were ratified and promulgated in a manner laid down by law, unless other court is making decision on them,






2. If the Constitutional Court accepts a petition for a proceeding pursuant to paragraph 1, it may suspend the effectiveness of the challenged legal regulations, their parts or some of their provisions, if their further application could jeopardize the basic rights and freedoms, if there is a threat of a substantial economic damage or other serious irreparable consequence.




3. If the Constitutional Court states by its decision that there is inconsistency between the legal regulations referred to in paragraph 1, the effect of the respective regulations, their parts or their provisions shall terminate. The bodies that issued these legal regulations are obliged to ensure within six months from promulgation of the decision of the Constitutional Court their compliance with the Constitution, constitutional laws and international treaties promulgated in a manner laid down by law and with respect to the regulations referred to in paragraph 1, letters b) and c) also with other laws, with respect to the regulations referred to in paragraph 1, letter d) with Government ordinances and with generally binding legal regulations issued by ministries and other central bodies of the state administration. If they fail to do so, the validity of such regulations, their parts or provisions shall terminate six months from promulgation of the decision.




4. The Constitutional Court does not decide on compliance of a draft law, or a draft of other generally binding legal regulation, with the Constitution, an international treaty promulgated in a manner laid down by law, or with a constitutional law.




5. The validity of a decision suspending the effect of the challenged legal regulations, their parts or some of their provisions terminates by the promulgation of a decision of the Constitutional Court on the merits, unless the Constitutional Court has canceled the decision suspending the effect of the challenged legal regulation before, because the reasons for which it was adopted vanished.




6. A decision of the Constitutional Court issued pursuant to paragraphs 1, 2 and 5 shall be promulgated in a way established for promulgation of laws. A final decision of the Constitutional Court is generally binding



Article 125a




1. The Constitutional Court decides on compliance of the concluded international treaties for which consent of the National Council of the Slovak Republic is required with the Constitution or a constitutional law.




2. The petition for a decision pursuant to paragraph 1 may be filed with the Constitutional Court by the President of the Slovak Republic or the Government before submitting of the concluded international treaty for a deliberation to the National Council of the Slovak Republic.




3. The Constitutional Court decides on the petition pursuant to paragraph 2 within the period laid down by law; if the Constitutional Court by its decision expresses that the international treaty is not in compliance with the Constitution or a constitutional law, such international treaty may not be ratified.



Article 125b




1. The Constitutional Court decides whether the subject of the referendum to be called on the basis of a citizens’ petition, or a resolution of the National Council of the Slovak Republic pursuant to Article 95, paragraph 1, is in compliance with the Constitution or a constitutional law.




2. The petition for a decision pursuant to paragraph 1 may be filed with the Constitutional Court by the President of the Slovak Republic before calling of a referendum, when he has doubts if the subject of the referendum to be called on the basis of a citizens’ petition, or a resolution of the National Council of the Slovak Republic pursuant to Article 95, paragraph 1, is in compliance with the Constitution or a constitutional act.




3. The Constitutional Court decides on the petition pursuant to paragraph 2 within 60 days from the day of its delivery; if the Constitutional Court by its decision state that the subject of the referendum to be called on the basis of a citizens’ petition, or a resolution of the National Council of the Slovak Republic pursuant to Article 95, paragraph 1, is not in compliance with the Constitution or a constitutional act, the referendum may not be called.



Article 126




1. The Constitutional Court decides on jurisdiction disputes among central bodies of state administration, unless the law specifies that these disputes are decided by another state body.




2. The Constitutional Court decides on disputable cases regarding the control power of the Supreme Audit Office.



Article 127




1. The Constitutional Court decides on complaints by natural persons or legal persons objecting to violation of their basic rights and freedoms, or the basic rights and freedoms ensuing from an international treaty ratified by the Slovak Republic and promulgated in a manner laid down by law, unless other court makes decision on the protection of such rights and freedoms.




2. If the Constitutional Court satisfies the complaint, it will state in its decision that a [disputed] final decision, measure, or other act violated the rights or freedoms pursuant to paragraph 1 and it will annul such decision, measure, or other act. If the violation of rights or freedoms pursuant to paragraph 1 has arisen due to inactivity, the Constitutional Court may order to the person that violated these rights or freedoms to act in that matter. The Constitutional Court may at the same time return the case for further proceeding, prohibit further violation of basic rights and freedoms or human rights and fundamental freedoms ensuing from an international treaty ratified by the Slovak Republic and promulgated in a manner laid down by law or, if possible, order the person that violated the rights or freedoms pursuant to paragraph 1 to restore the state before the violation.




3. The Constitutional Court may, by its decision on satisfaction of the complaint, award an appropriate financial compensation to the person whose rights pursuant to paragraph 1 were violated.




4. Liability of the person that violated the rights or freedoms pursuant to paragraph 1, for damage or other harm, is not affected by the decision of the Constitutional Court.



Article 127a




1. The Constitutional Court decides on the complaints filed by the bodies of the territorial selfadministration against an unconstitutional or unlawful decision or other unconstitutional or unlawful intervention in the matters of the territorial self-administration, unless another court is making a decision on its protection.




2. If the Constitutional Court satisfies a complaint of the body of the territorial self-administration, it will state the reasons why the decision, or intervention in the matters of the territorial self-administration, is unconstitutional, or unlawful, which constitutional law or which law was violated and what decision, or act, caused such violation. The Constitutional Court will cancel the challenged decision, or if violation of law was constituted by another act than a decision, it will prohibit further violation of the right and it orders, if possible, that the state before the violation is restored.



Article 128


The Constitutional Court provides an interpretation of the Constitution or constitutional laws in disputed matters. The decision of the Constitutional Court on interpretation of the Constitution of a constitutional law is promulgated in a manner established for promulgation of laws. The interpretation is generally  binding as of the day of its promulgation.



Article 129




1. The Constitutional Court decides on complaints filed against the decision to verify or not to verify the mandate of a Member of Parliament.




2. The Constitutional Court decides on the constitutionality and legitimacy of elections to the National Council of the Slovak Republic and territorial self-administration bodies and election in the European parliament.




3. The Constitutional Court decides on complaints filed against the results on the public voting on recalling of the President of the Slovak Republic.




4. The Constitutional Court decides whether the decision to disband or suspend the activity of a political party or a political movement was in compliance with constitutional and other laws.




5. The Constitutional Court decides on high treason charges, or charges of deliberate violation of the Constitution, filed by the National Council of the Slovak Republic against the President of the Slovak Republic.




6. The Constitutional Court decides whether a decision on declaration of the martial law, or the state of emergency, and relating decisions were issued in compliance with the Constitution or constitutional laws.




7. The Constitutional Court decides on complaint against resolution of the Judicial Council of the Slovak Republic pursuant to Article 154d.2.




8. Decisions of the Constitutional Court pursuant to the paragraphs hereinabove are binding for all bodies of the public authority, natural persons or legal persons to whom it concerns. The respective body of the public authority is obliged to ensure their execution without undue delay. Details shall be laid down by law.



Article 129a


The Constitutional Court shall decide on the conformity of resolutions adopted by the National Council of the Slovak Republic which annul an amnesty or a pardon adopted pursuant to Article 86 subpar. i) with the Constitution of the Slovak Republic. The Constitutional Court shall commence proceedings in cases referred to in the first sentence upon its own motion; Article 125 shall apply mutatis mutandis.



Article 130




1. The Constitutional Court initiates proceedings on the basis of a proposal by







a.
at least one-fifth of Members of Parliament,






b.
the President of the Slovak Republic,






c.
the Government of the Slovak Republic,






d.
the court,






e.
the general prosecutor,






f.
the Chair of the Judicial Council in cases of conformity of legal regulations pursuant to Article 125.1, if these regulations relate to the judiciary.






g.
public defender of right in cases of compliance of legal regulations pursuant to Article 125, paragraph 1, if their further application could jeopardize the basic rights and freedoms ensuing from an international treaty ratified by the Slovak Republic and promulgated in a manner laid down by law.






h.
the Supreme Audit Office of the Slovak Republic in case stipulated in Article 126, paragraph 2,






i.
in cases listed under Article 127 and 127a, anyone whose rights are to become the subject of inquiry,






j.
anyone objecting to the control power of the Supreme Audit Office of the Slovak Republic in case laid down in Article 126, paragraph 2.






2. A law will lay down who is entitled to submit a proposal to initiate proceedings according to Article 129.



Article 131




1. The Constitutional Court shall decide in plenary session on matters listed in Art. 105 par. 2, Art. 107, Art. 125 par. 1 subpar. a) and b), Art. 125a par. 1, Art. 125b par. 1, Art. 128, Art. 129 par. 2 to 7, Art. 129a, Art. 136 par. 2 and 3, Art. 138 par. 2 subpar. b) and c), on unification of legal opinions of panels of judges, on regulations of its internal relations and on the draft budget of the Constitutional Court. The Plenary Session of the Constitutional Court shall decide by absolute majority of all judges. If this majority is not reached, proceedings shall be stayed.




2. The Constitutional Court decides on the remaining matters in panels of three judges. The panels decides by a more than one-half of its members.



Article 132


Repealed.



Article 133


There shall be no appeal against a decision of the Constitutional Court; this however does not apply if due to a decision by a body of an international organization set up to ensure the observance of international agreements binding for the Slovak Republic, the Slovak Republic has the obligation in proceedings before the Constitutional Court to reopen a final decision of the Constitutional Court.



Article 134




1. The Constitutional Court consists of 13 judges.




2. Constitutional Court judges are appointed by the President of the Slovak Republic for a period of twelve years upon a proposal by the National Council of the Slovak Republic. The National Council of the Slovak Republic proposes twice the number of candidates for judges that the President of the Slovak Republic is to appoint.




3. Any citizen of the Slovak Republic who may be elected to the National Council of the Slovak Republic, has reached the age of 40, is a law school graduate and has been practicing law for at least 15 years may be appointed judge of the Constitutional Court. The same person may not be repeatedly appointed judge of the Constitutional Court.




4. A judge of the Constitutional Court is sworn in by the President of the Slovak Republic by taking the following oath:


"I promise on my honor and conscience that I will protect the inviolability of the natural rights of man and civic rights, protect the principles of the state governed by the rule of law, abide by the Constitution, constitutional laws and international treaties that the Slovak Republic ratified and were promulgated in a manner laid down by law, and decide independently and impartially, according to my best conscience."




5. A judge of the Constitutional Court takes up office upon taking his oath.



Article 135


The Constitutional Court is headed by its President, who is substituted for by the Vice-President. The President and Vice-President are appointed by the President of the Slovak Republic from among judges of the Constitutional Court.



Article 136




1. No judge of the Constitutional Court shall be criminally prosecuted for his/her decision-making, not even after expiration of his/her office.




2. Should a judge of the Constitutional Court be apprehended while committing a criminal offence and then arrested, the authority concerned shall be obliged to notify the President if the Constitutional Court immediately, and should it be the President of the Constitutional Court him/herself, then the vice-president of the Constitutional Court must be notified. No judge of the Constitutional Court shall be remanded without the consent of the Constitutional Court.




3. The Constitutional Court may consent to the remanding into custody of any judge or the Prosecutor General. The Constitutional Court convenes disciplinary proceedings against the Chief Justice of the Slovak Republic, deputy-Chief Justice of the Slovak Republic or the Prosecutor General.



Article 137




1. If an appointed judge of the Constitutional Court is a member of a political party or a political movement, he must surrender his membership prior to taking his oath.




2. Judges of the Constitutional Court execute their post as their profession. The execution of this post is incompatible with a post in any other public authority body, a post, or contract of employment in another state body, any contract of employment, or similar employment relation, entrepreneurial activity, membership in a management or control body of a legal person engaged in an entrepreneurial activity or another economic or gainful activity, with the exception of the administration of their own property and scientific, teaching, literary, and artistic activity.




3. On the day a judge takes up the office, his mandate as a Member of Parliament and his membership in the Government of the Slovak Republic expire.



Article 138




1. A judge of the Constitutional Court may surrender his post of judge by a written notice to the President of the Constitutional Court. His post terminates at the end of the calendar month when the written notice on surrendering the post was delivered.




2. The President of the Slovak Republic recalls a judge of the Constitutional Court







a.
on the basis of the effective court decision by which he was sentenced for a deliberate criminal act, or by which he was sentenced for a criminal act and the court did not rule in his case on a conditional suspended execution of the prison sentence,






b.
on the basis of a disciplinary decision by the Constitutional Court passed because of a deed that is incompatible with the execution of the post of a judge of the Constitutional Court,






c.
if the Constitutional Court declares that the judge has not been participating in Constitutional Court proceedings for over a year, or






d.
if he ceases to be eligible to be elected to the National Council of the Slovak Republic.





Article 139


If a judge of the Constitutional Court surrenders the post of judge of the Constitutional Court, or if he is recalled from it, the President of the Slovak Republic will appoint, out of two persons proposed by the National Council of the Slovak Republic, another judge of the Constitutional Court for a new term of office.



Article 140


Details on the organization of the Constitutional Court, on the manner of Constitutional Court proceedings and on the status of its judges shall be laid down by law.



Part Two. Courts of the Slovak Republic



Article 141




1. Justice in the Slovak Republic is administered by independent and impartial courts.




2. Justice at all levels is administered independently of other state bodies.



Article 141a. The Judicial Council of the Slovak Republic




1. The Chair of the Judicial Council is elected from the members of the Judicial and is recalled by the Judicial Council. Its members are







a.
nine judges, who are elected and recalled by the judges of the Slovak Republic,






b.
three members who are elected and recalled by the National Council of the Slovak Republic,






c.
three members who are appointed and recalled by the President of the Slovak Republic,






d.
three members who are appointed and recalled by the Government of the Slovak Republic






2. In order to become the Chair or a member of the Judicial Council of the Slovak Republic according to sections 1 b) to 1 d) above, a candidate shall be of impeccable character with a university qualification in law and at least 15 years of professional practice.




3. Performance of the office of the Chair of the Judicial Council of the Slovak Republic is incompatible with holding a position in any other body of public authority; with state service employment; with gainful employment based on contract or otherwise; with entrepreneurial activity; with membership in the executive or supervisory boards of a legal entity engaged in entrepreneurial activity; or with any other economic or gainful activity other than administration of personal property and research, pedagogical, literary or artistic activity.




4. The term of office of members of the Judicial Council of the Slovak Republic shall be five years. The same person may be elected or appointed as the Chair or as a member of the Judicial Council for a maximum of two consecutive terms.




5. The competences of the Judicial Council include:







a.
ensuring fulfilment of the responsibilities of public supervision of the judicial system,






b.
adopting a standpoint on whether a candidate for appointment as a judge fulfils the criteria for judicial capacity which provide a guarantee that s/he will properly perform the office of judge,






c.
submitting proposals to the President of the Slovak Republic concerning candidates for appointment as judges, and proposals for recall of judges,






d.
deciding on the assignment or transfer of judges,






e.
submitting proposals to the President of the Slovak Republic for appointment of the President and the Vice President of the Supreme Court of the Slovak Republic, and proposals for their recall,






f.
submitting proposals to the Government of the Slovak Republic concerning candidates for judges who should act for the Slovak Republic in international judicial bodies,






g.
electing and recalling members and chairs of disciplinary senates,






h.
commenting on the draft budget of the courts of the Slovak Republic during preparation of the draft of the state budget, and submitting a standpoint to the National Council of the Slovak Republic regarding the draft budget of the courts,






i.
monitoring whether a judge fulfils the criteria for judicial capacity which provide a guarantee that the judge will properly perform his/her office throughout the duration of that office,






j.
publishing the principles of judicial ethics in cooperation with the bodies of self-administration of the judiciary,






k.
other competences if laid down by law.






6. The adoption of a resolution of the Judicial Council of the Slovak Republic requires the consent of an absolute majority of all its members.




7. The activity of the Judicial Council of the Slovak Republic is organized and managed by the Chair.




8. The Chair of the Judicial Council of the Slovak Republic may submit a motion for commencement of proceedings before the Constitutional Court of the Slovak Republic concerning compliance of legal regulations regarding the performance of the judiciary according to Art. 125.1.




9. The Judicial Council of the Slovak Republic adopts standpoints according to sec. 5 b) on the basis of documents from the state authority vested with the task of protecting classified materials, and of statements from candidates for appointment to the position of judge; details shall be laid down by law.




10. Loss of criteria for judicial capacity, which provide a guarantee that the judge will properly perform his/her office throughout the duration of that office, shall be decided on by a disciplinary senate; the provisions of Art. 154d.1 to 154d.3 remains unaffected.




11. Details of the election and recall of the Chair of the Judicial Council of the Slovak Republic, the manner of establishing members of the Judicial Council of the Slovak Republic, its scope of powers, deputising for the Chair of the Judicial Council of the Slovak Republic, its organisation and its relations with bodies of administration and self-administration of the judiciary, as well as of the method of scrutinising whether a judge fulfils the criteria for judicial capacity which guarantee that the judge will properly perform his/her office throughout the duration of that office, shall be laid down by law.



Article 142




1. Courts decide on civil law and criminal law matters; examine the lawfulness of public administration bodies' decisions and lawfulness of decisions, measures, or other acts of the public authority bodies, if so laid down by law.




2. Court decisions are made by panels of judges, unless the law specifies that the matter is to be decided by a single judge. A law shall lay down in which cases decisions by panels of judges are attended by accessory judges from the ranks of citizens and which matters may be decided also by a court’s employee authorized by a judge. A legal recourse against a decision made by the court’s employee authorized by the judge is admissible, which is always decided by a judge.




3. Verdicts are proclaimed in the name of the Slovak Republic. They are always proclaimed publicly.



Article 143




1. The system of courts consists of the Supreme Court of the Slovak Republic and other courts.




2. The detailed arrangement of the court system, the courts' powers and organization, and the manner of court proceedings shall be laid down by law.




3. The bodies of the judicial self-administration also participate in the management and administration of courts in the extent laid down by law.



Article 144




1. Judges are independent in execution of their function and bound solely by the Constitution, constitutional laws, international treaties stipulated in Article 7, paragraphs 2 and 5 and laws.




2. If the court is of the opinion that another generally binding legal regulation, its part or a particular provision related to the subject-matter of the proceeding contravenes the Constitution, constitutional laws, international treaties stipulated in Article 7, paragraphs 2 and 5 or laws, it will interrupt its deliberations and submit a motion that a proceeding under Article 125, paragraph 1 is initiated. The finding of the Constitutional Court of the Slovak Republic is binding for all courts.



Article 145




1. Judges are appointed and recalled by the President of the Slovak Republic at the proposal of the Judicial Council of the Slovak Republic for an unlimited period of time.




2. A citizen of the Slovak Republic who is eligible for election to the National Council of the Slovak Republic, has attained the age of 30 years, has a university education in law and fulfils the criteria for judicial capacity which provide a guarantee that s/he will properly perform the office of judge may be appointed a judge. A law shall lay down other conditions for appointment a judge and his or her promotion and also on the scope of immunity of judges.




3. The Chief Justice and Deputy Chief Justice of the Supreme Court of the Slovak Republic are appointed by the President of the Slovak Republic from the ranks of judges of the Supreme Court of the Slovak Republic for a period of five years upon a proposal of the Judicial Council of the Slovak Republic.


The same person may be appointed the Chief Justice of the Supreme Court of the Slovak Republic and the Deputy Chief Justice of the Supreme Court of the Slovak Republic for a maximum of two consecutive terms. The President of the Slovak Republic may recall the Chief Justice of the Supreme Court of the Slovak Republic, or the Deputy Chief Justice of the Supreme Court of the Slovak Republic for reasons stipulated in Article 147.




4. A judge is sworn in by the President of the Slovak Republic as follows: “I promise on my honor and conscience that I will abide by the Constitution, constitutional laws and international treaties that the Slovak Republic ratified and were promulgated as required by law, and laws, I will interpret laws and decide independently and impartially, according to my best conscience.”.




5. A judge shall take up the office upon taking the oath.



Article 145a




1. If the appointed judge is a member of a political party or a political movement, he is obliged to give up the membership in them before taking the oath.




2. A judge shall perform the post as a profession. The discharge of a function of a judge is incompatible with a post in any other public authority body including the Chair of the Judicial Council of the Slovak Republic, with a state service relationship, with an employment, or with a similar labour relation, with an entrepreneurial activity, with a membership in the governing or control body of a legal person, which performs an entrepreneurial activity, or with other economic or gainful activity, other than the administration of his or her own property, scientific, pedagogical, literary or artistic activity, and with membership in the Judiciary Council of the Slovak Republic.



Article 146


A judge may surrender his post by a written notice to the President of the Slovak Republic. His post terminates at the end of the calendar month when the written notice on surrendering the post was delivered.



Article 147




1. The President of the Slovak Republic will recall a judge upon the motion of the Judicial Council of the Slovak Republic on the basis of a legally effective sentence passed for a deliberate criminal offense, or if he was sentenced by a legally effective sentence for a criminal act and the court did not rule in his case on a conditional suspended execution of the prison sentence, on the basis of a decision of disciplinary tribunal of judges for a deed that is incompatible with the execution of the post of a judge, or if his eligibility to be elected in the National Council of the Slovak Republic ceased. The President of the Slovak Republic, on the proposal of the Judicial Council of the Slovak Republic, recalls a judge, who does not fulfil the criteria for judicial capacity which provide a guarantee that s/he will properly perform the office of according to the final resolution of the Judicial Council of the Slovak Republic based on Article 154d.1, or the final decision of the Constitutional Court by which a complaint based on Article 154.2 has been rejected.




2. The President of the Slovak Republic may recall a judge upon the motion of the Judicial Council,







a.
if his state of health does not allow him over the long term, for a period of at least one year, to properly discharge his duties as judge,






b.
if he has reached the age of 65.





Article 148




1. A judge may be transferred to another court only with his consent or on the basis of a decision of a disciplinary senate.




2. Temporary suspension of the judge must not interfere into, with the independence of the judiciary. The reasons for suspension of discharge of a judicial office, and conditions for temporary suspension of the post of a judge or the temporary assignment of a judge shall be laid down by a law.




3. The method of constituting accessory judges shall be laid down by law.




4. A judge and a lay-judge may not be criminally prosecuted even after end of their office.




5. A judge may submit a complaint against the decision on commencing the criminal prosecution against him/her and the prosecutor general decides on this complaint.



CHAPTER EIGHT. The Prosecutor's Office of the Slovak Republic and THE PUBLIC PROTECTOR OF RIGHTS



Part One. The Prosecutor's Office of the Slovak Republic



Article 149


The Prosecutor's Office of the Slovak Republic protects rights and the legally protected interests of natural and legal persons and the state.



Article 150


The Prosecutor's Office is headed by the Prosecutor General who is appointed and recalled by the President of the Slovak Republic at the proposal of the National Council of the Slovak Republic.



Article 151


Details on appointing and recalling prosecutors and on their rights and duties, as well as on the organization of the Prosecutor's Office, shall be laid down by law.



Part Two. The Public Protector of Rights



Article 151a




1. The Public Protector of Rights is an independent body of the Slovak Republic which, within the scope and as laid down by law, protects basic rights and freedoms of natural and legal persons in proceedings before public administration bodies and other bodies of public authority, if their conduct, decision-making, or inaction, is in conflict with the legal order. In cases laid down by law, the Public Protector of Rights may participate in holding the persons working in the public administration bodies accountable, if those persons violated a basic human right or freedom of natural or legal persons. All bodies of public authority shall give the Public Protector of Rights necessary assistance.




2. The Public Protector of Rights may file a motion with the Constitutional Court of the Slovak Republic to initiate a proceeding pursuant to Article 125, if a generally binding regulation is violating a basic human right or freedom granted to a natural or legal person.




3. The Public Protector of Rights is elected by the National Council of the Slovak Republic for a period of five years from candidates proposed by at least 15 Members of Parliament. Any citizen of the Slovak Republic who can be elected to the National Council of the Slovak Republic and reached 35 years of age on the election day may be elected the public protector of rights. The Public Protector of Rights may not be a member of any political party or political movement.




4. The office of the Public Protector of Rights terminates on the day the court decision becomes effective by which a Public Protector of Rights was sentenced for a deliberate criminal act, or by which a Public Protector of Rights was sentenced for a criminal act and the court did not rule in his case on a conditional suspended execution of the prison sentence, or by the loss of eligibility.




5. The National Council of the Slovak Republic may recall the Public Protector of Rights if his state of health prevents him over the long term, for a period of at least three months, to properly discharge his duties.




6. Details on the election and recall of the public defender of rights, on the scope of powers of the Public Defender of Rights, on the conditions of discharging of the function, on the manner of legal protection, on the filing of motions to iniciate proceedings before the Constitutional Court pursuant to Article 130.1.f and on asserting rights of natural persons and legal persons shall be laid down by a law.



CHAPTER NINE. Transitional and Final Provisions



Article 152




1. Constitutional laws, laws, and other generally binding legal regulations remain in force in the Slovak Republic unless they conflict with this Constitution. They can be amended and abolished by the relevant bodies of the Slovak Republic.




2. Laws and other generally binding legal regulations issued in the Czech and Slovak Federative Republic become invalid on the 90th day after the publication of the ruling on their invalidity by the Constitutional Court of the Slovak Republic in a manner established for the promulgation of laws.




3. Decisions on the invalidity of legal regulations are made by the Constitutional Court of the Slovak Republic at the proposal of persons listed in Article 130.




4. The interpretation and application of constitutional laws, laws, and other generally binding legal regulations must be in compliance with this Constitution.



Article 153


Rights and duties arising from international treaties by which the Czech and Slovak Federative Republic is bound are transferred to the Slovak Republic to an extent established by a Czech and Slovak Federative Republic constitutional law or by an agreement between the Slovak Republic and the Czech Republic.



Article 154




1. The Slovak National Council elected according to Article 103 of Constitutional Law No. 143/1968 Coll. on the Czecho-Slovak Federation, as amended, will execute its powers as the National Council of the Slovak Republic pursuant to this Constitution. The electoral term of the National Council of the Slovak Republic is counted from the day of elections to the Slovak National Council.




2. The Government of the Slovak Republic appointed according to Article 122, paragraph 1, letter a) of Constitutional Law No. 143/1968 Coll. on the Czecho-Slovak Federation, as amended, is regarded as a government appointed according to this Constitution.




3. The Chief Justice of the Supreme Court of the Slovak Republic and the Prosecutor General of the Slovak Republic, who have been appointed to their posts according to present legal regulations, retain their posts until appointments according to this Constitution are made.




4. Judges of Slovak Republic courts appointed to their posts according to present legal regulations are regarded as appointed to their posts according to this Constitution, without any time limit.



Article 154a


The elections of the President of the Slovak Republic under this constitutional law is called by the Speaker of the National Council of the Slovak Republic within 30 days from the day a law issued pursuant to Article 101, paragraph 10 becomes effective.



Article 154b




1. A judge elected for four years before this constitutional law comes into effect is, after his term of office elapses and upon the proposal of the Judicial Council of the Slovak Republic, appointed by the President of the Slovak Republic a judge without any time limit even if on the day of appointment has not reached 30 years of age.




2. Judges elected pursuant to the present regulations without a time limit are considered to be judges appointed pursuant to this constitutional law.




3. Provisions of the Article 134, paragraph 2, first sentence and paragraph 3, second sentence do not apply to judges of the Constitutional Court appointed before this constitutional law comes into effect.



Article 154c




1. International treaties on human rights and fundamental freedoms that were ratified by the Slovak Republic and promulgated in a manner laid down by law before this constitutional law comes into effect are a part of its legal order and have primacy over the law, if that they provide greater scope of constitutional rights and freedoms.




2. Other international treaties which were ratified by the Slovak republic and promulgated as required by law before this constitutional law comes into effect are a part of its legal order, if so laid down by law.



Article 154d




1. The Slovak National Council elected under Article 103 of the Czecho-Slovak Federation Constitutional Act 143/1968 and its amendments shall operate under the new name of the National Council of the Slovak Republic as provided by this Constitution. Its term begins on the election date of the Slovak National Council.




2. The Government of the Slovak Republic appointed under Article 122, section (1) a) of the Czecho-Slovak Federation Constitutional Act 143/1968 and its amendments shall be deemed to be the government appointed under this Constitution.




3. The President of the Supreme Court of the Slovak Republic and the Attorney-General of the Slovak Republic appointed under the previous legislation shall remain in office until appointed under this Constitution.




4. Judges elected under the previous statutory enactments shall be deemed to have been elected to office for indefinite term under this Constitution.



Article 154e




1. In the 2017 elections, the deputies to regional self-administration councils and chairmen of self-administration regions shall be elected for a five-year term by inhabitants having permanent residence in the respective self-administration region in universal, equal and direct suffrage by secret ballot.




2. Article 69.5 second sentence and 69.6 first sentence shall not apply to the 2017 elections of deputies to regional self-administration councils and chairmen of self-administration regions.



Article 154f




1. Article 86 subpar. i), Article 88a, and Article 129a also apply to Article V and Article VI Decision of the Prime Minister of the Slovak Republic dated 3 March 1998 on Amnesties promulgated under no. 55/1998 Z. z., Decision of the Prime Minister of the Slovak Republic dated 7 July 1998 on Amnesties promulgated under no. 214/1998 Z. z., and the decision of the President of the Slovak Republic dated 12 December 1998 in proceedings on granting pardon no. 3573/96-72-2417.




2. Annulling amnesties or pardons pursuant to paragraph 1







a.
means that any decisions of state bodies, to the extent to which they have been issued and reasoned on the basis of the amnesties and pardons referred to in paragraph 1, shall also be annulled, and






b.
results in the dissolution of legal obstacles to criminal proceedings having basis in the amnesties and pardons referred to in paragraph 1; the duration of these legal obstacles is excluded from the limitations periods relating to crimes for which the amnesties and pardons pursuant to paragraph 1 have been granted.





Article 155


The following are repealed:







1.
Constitutional Law of the Slovak National Council No. 50/1990 Coll. on the Name, State Emblem, National Flag, State Seal and National Anthem of the Slovak Republic.






2.
Constitutional Law of the Slovak National Council No. 79/1990 Coll. on the Number of Slovak National Council Deputies; on the Text of the Oath of Slovak National Council Deputies, Members of the Slovak Republic Government, and National Committee Deputies; and on the Slovak National Council Electoral Period.






3.
Constitutional Law of the Slovak National Council No. 7/1992 Coll. on the Constitutional Court of the Slovak Republic.





Article 156


Constitution of the Slovak Republic No. 460/1992 Coll. came into effect on October 1st, 1992, with the exception of Article 3, paragraph 2; Article 23, paragraph 4, as regards the deportation, or extradition of a citizen to another state; Article 53; Article 84, paragraph 3, as regards declaration of war on another state; Article 86, letters k) and l); Article 102, letter g), as regards the appointment of university professors and rectors and the appointment and promotion of generals, and letters j) and k); Article 152, paragraph 1, second sentence, as regards constitutional laws, laws, and other generally binding legal regulations issued by CSFR bodies, which came into force simultaneously with the appropriate changes in the constitutional arrangement of the CSFR, in line with this Constitution.

